PER CURIAM: This cause coming on for consideration upon a motion for expedited hearing by the sole remaining appellant, Marcella L. Dempsey, appearing and appealing pro se. The motion was by the court allowed and this cause heard upon the merits pursuant to stipulation of the appellant and counsel for the respondent. The judgment of the circuit court of Sangamon County is affirmed for the reasons set forth in the findings and order of that court insofar as the same relate to said appellant. Judgment affirmed.